                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       ESMELING LOPEZ BAHENA,                             Case No. 21-cv-02131-LB
                                  12                     Petitioner,
Northern District of California
 United States District Court




                                                                                              ORDER TO SHOW CAUSE
                                  13              v.
                                                                                              Re: ECF Nos. 1, 2, 6
                                  14       PEOPLE OF THE STATE OF
                                           CALIFORNIA,
                                  15
                                                         Respondent.
                                  16

                                  17                                            INTRODUCTION

                                  18        Esmeling Lopez Bahena, an inmate at the Salinas Valley State Prison, filed this pro se action

                                  19   seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He consented to proceed before a

                                  20   magistrate judge. (ECF No. 5.)1 His petition is now before the court for review pursuant to 28

                                  21   U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in the United States District

                                  22   Courts. This order requires the respondent to respond to the petition, dismisses a request to file a

                                  23   late appeal, and grants the in forma pauperis application.

                                  24

                                  25

                                  26

                                  27
                                       1
                                        Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-
                                  28   generated page numbers at the top of documents.

                                       ORDER – No. 21-cv-02131-LB
                                   1                                               STATEMENT

                                   2       Mr. Bahena provides the following information in his habeas petition and attachments thereto.

                                   3   Following a jury trial, he was convicted in Santa Clara County Superior Court of one count of

                                   4   first-degree murder, five counts of attempted murder, three counts of shooting at an inhabited

                                   5   dwelling. Sentence enhancement allegations were found true. (ECF No. 1 at 15-16.) On July 11,

                                   6   2016, he was sentenced to life imprisonment without the possibility of parole. (Id. at 1.)

                                   7       Mr. Bahena appealed. In 2019, the California Court of Appeal affirmed with a sentence

                                   8   modification. In 2020, the California Supreme Court ordered a sentence modification. (Id. at 3.)

                                   9                                                ANALYSIS

                                  10       This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                  11   pursuant to the judgment of a State court only on the ground that he is in custody in violation of

                                  12   the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A district court
Northern District of California
 United States District Court




                                  13   considering an application for a writ of habeas corpus shall “award the writ or issue an order

                                  14   directing the respondent to show cause why the writ should not be granted, unless it appears from

                                  15   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  16       The federal petition for writ of habeas corpus alleges the following claims. First, Mr. Bahena

                                  17   alleges that his right to due process was violated by the admission of text messages for which a

                                  18   proper foundation had not been laid. (ECF No. 1 at 27-29.) Second, he alleges that the imposition

                                  19   of a mandatory life-without-parole sentence for a crime he committed at age 18 amounted to cruel

                                  20   and unusual punishment because it precludes a court from taking into consideration his

                                  21   youthfulness. (Id. at 31-37.) Third, he alleges that the life-without-parole sentence violated his

                                  22   right to equal protection because he was treated differently from other young adults convicted of

                                  23   similar first-degree murders who have the opportunity for parole. (Id. at 38-42.) Liberally

                                  24   construed, these claims are cognizable in a federal habeas action and warrant a response.

                                  25       At the time he filed his petition, Mr. Bahena also filed a motion to file a late “appeal.” (ECF

                                  26   No. 2.) Although he refers to it as an “appeal,” Mr. Bahena is requesting an extension of the

                                  27   deadline to file his federal habeas petition. It is too early for him to seek, or for the court to grant,

                                  28   permission to file a late federal habeas petition. Unless respondent moves to dismiss the petition as

                                       ORDER – No. 21-cv-02131-LB                          2
                                   1   barred by the statute of limitations, there is no need for the court to decide whether the petition is

                                   2   late and whether any lateness should be excused. The motion will be dismissed as premature.

                                   3                                             CONCLUSION

                                   4      For the foregoing reasons,

                                   5      1. The petition warrants a response.

                                   6      2. The clerk shall electronically serve a copy of this order upon the respondent and the

                                   7   respondent’s attorney, the Attorney General of the State of California, at the following email

                                   8   address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits thereto are available via the

                                   9   Electronic Case Filing (ECF) system for the Northern District of California. The clerk also shall

                                  10   serve by mail a copy of this order on the petitioner.

                                  11      3. The respondent must file and serve upon the petitioner, on or before July 16, 2021, an

                                  12   answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing
Northern District of California
 United States District Court




                                  13   cause why a writ of habeas corpus should not be issued. The respondent must file with the answer

                                  14   a copy of all portions of the court proceedings that have been previously transcribed and that are

                                  15   relevant to a determination of the issues presented by the petitioner.

                                  16      4. If the petitioner wishes to respond to the answer, he must do so by filing a traverse with the

                                  17   court and serving it on the respondent on or before August 27, 2021.

                                  18      5. The petitioner is responsible for prosecuting this case. The petitioner must promptly keep

                                  19   the court informed of any change of address and must comply with the court's orders in a timely

                                  20   fashion. The petitioner is cautioned that he must include the case name and case number for this

                                  21   case on the first page of any document he submits to the court for consideration in this case.

                                  22      6. The petitioner’s request to file a late habeas petition is DISMISSED as premature. (ECF

                                  23   No. 2.)

                                  24      7. The petitioner’s application to proceed in forma pauperis is GRANTED. (ECF No. 6.)

                                  25      IT IS SO ORDERED.

                                  26      Dated: April 28, 2021

                                  27                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  28                                                     United States Magistrate Judge

                                       ORDER – No. 21-cv-02131-LB                         3
